Title: From Benjamin Franklin to ——— Viel, 9 October 1780
From: Franklin, Benjamin
To: Viel, ——


Monsieur,
Passy, 9 oct. 1780.
J’ai appris par une Lettre du ministre de la marine, que le bateau sur lequel six americains se sont echappés d’angleterre il y a quelque tems, avoit été vendu et que cette vente n’avoit produit que 34. Livres: que les frais relatifs à cette vente et autres depenses montoient à 139 livres que vous avez eu la bonté d’avancer. Comme vous n’avez reçu que le produit du dit bateau, je vous suis encore redevable de 105. et vous pouvez pour vous rembourser de cette somme tirer une Lettre de change sur moi et elle sera payée a vue,
J’ai l’honneur d’être, &c.
M. Viel, Grefier de l’amirauté de Coutances.
